Citation Nr: 0005095	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-40 602	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for a back condition.  

3. Entitlement to service connection for a right leg 
condition.  

4. Entitlement to service connection for a right shoulder 
condition.  

5. Entitlement to service connection for a bilateral foot 
condition.  

6. Entitlement to service connection for a left wrist 
condition.  

7. Entitlement to service connection for residuals of a nasal 
fracture.

8. Entitlement to service connection for residuals of removal 
of a neck cyst.  

9. Entitlement to service connection for painful joints, 
other than a back condition, a right leg condition, a 
right shoulder condition, a bilateral foot condition, and 
a left wrist condition.  

10. Entitlement to an initial 
compensable rating for bilateral hearing loss.  

11. Entitlement to an initial 
disability rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from November 1988 to 
September 1993.  The veteran served in the Southwest Asia 
Theater of operations in support of Operation Desert Shield/ 
Desert Storm from February 1991 to March 1991.  His military 
occupational specialty was fighting vehicle infantryman.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied inter alia service 
connection for a back condition, a right leg condition, a 
right shoulder condition, a bilateral foot condition, a left 
wrist condition, residuals of a nasal fracture, residuals of 
removal of a neck cyst, and painful joints.  The RO also 
granted service connection for bilateral hearing loss 
evaluated as non-compensable, tinnitus evaluated as 10 
percent disabling, and residuals of an old inflammatory 
disease of the lung evaluated as non compensable.  The 
veteran filed a notice of disagreement with respect to each 
of the above-noted issues contained in the June 1994 rating 
decision.  See In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The RO furnished a statement of the case relative to 
each of the issues in response to the veteran's notice of 
disagreement.  A timely substantive was filed, but the 
veteran did not perfect an appeal as to the issue of an 
initial compensable evaluation for residuals of an old 
inflammatory disease of the lung.  See 38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).  
Therefore, Board's appellate consideration will be limited to 
the issues listed on the cover page of this decision.

Additionally, the Board observes that a review of the 
evidence of record appears to have reasonably raised the 
issues of entitlement to service connection for a psychiatric 
disorder other than PTSD, to include a mixed dysthymic 
disorder and an anxiety disorder; and for tender scar as a 
residual of the status post perforated duodenal ulcer.  Since 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.  See 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

The issues of entitlement to service connection for a back 
condition, for a right leg condition, for a right shoulder 
condition, for a bilateral foot condition, for a left wrist 
condition, for residuals of a nasal fracture, for residuals 
of removal of a neck cyst, and for painful joints, are 
addressed in the remand section following the decisions on 
appeal.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").





FINDINGS OF FACT

1. The veteran does not have a current diagnosis of PTSD.  

2. The evidence of record indicates that hearing acuity in 
the right ear is manifested by speech discrimination 
scores of 96-100 percent and average puretone decibel 
losses of 30-39.  

3. The evidence of record indicates that hearing acuity in 
the left ear is manifested by speech discrimination scores 
of 96-98 percent and average puretone decibel losses of 
40-53.  

4. The veteran has Level I hearing in the right ear and Level 
I hearing in the left ear pursuant to Table VI.  

5. The veteran's tinnitus is constant, bilaterally.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for PTSD is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
Diagnostic Code (DC) 6100, Tables VI & VII (effective 
prior to June 10, 1999), as amended by 38 C.F.R. § 4.85, 
Tables VI & VII (effective from June 10, 1999).  

3. The criteria for an initial disability rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.87a, DC 6260 
(effective prior to June 10, 1999) as amended by 38 C.F.R. 
§ 4.87, DC 6260 (effective from June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection


The veteran claims that he developed PTSD from his service in 
the Persian Gulf.  He served during the ground war phase of 
Operation Desert Storm from "about January to March 1991."  
He contends that he was fearful for his life, that he did not 
get to the front line while he was on Red-Con 1 status, that 
he thought some of his buddies had been killed, that 
terrorists were in his area and [the unit] was always on 
guard, and that a "toe-popper" went off and shredded a tent 
and a soldier's arm.  He asserts that he is often depressed 
and disillusioned.  He has a startle reflex and sleeps 
poorly.  He thinks about Desert Storm and feels as though he 
is being watched.  

The veteran has asserted that his experiences while assigned 
in the Persian Gulf were not routine, that his experiences 
were outside the range of usual experience, and that it is 
VA's responsibility to confirm his stressors.  Additionally, 
he asserts that the February 1995 psychiatric examination was 
inadequate because it did not apply the DSM-III criteria.  


A.  Factual Background

Service department records reflect that the veteran was 
awarded the Southwest Asia Service Medal with 1 Bronze Star 
and the Kuwait Liberation Medal.  The veteran's military 
occupational specialty was fighting vehicle infantryman.  
Service medical records are limited to the period from July 
1993 to September 1993.  The August 1993 report of medical 
history completed by the veteran for separation reflects that 
he has been depressed and nervous about leaving the army and 
changing his lifestyle.  The August 1993 separation 
examination reflects that the psychiatric evaluation was 
normal.  

An emergency room report from the Palm Drive Hospital dated 
in October 1993, for an unrelated condition, reflects that 
the veteran did not have a neuropsychiatric history.  

A December 1993 VA Social Work Service - Reports and 
Summaries reflects that the veteran had been referred from 
the North Bay Vet Center and that the county veterans officer 
suggested to the veteran that he might have PTSD and referred 
him to the North Bay Vet Center.  The record also reflects 
that the veteran manifested some signs of PTSD, but it was 
not clear that those symptoms were related to traumatic 
events.  He presented with symptoms of anxiety and 
depression.  The social worker noted that all of those 
symptoms may be related to an adjustment disorder concerning 
his recent hospitalization, homelessness, and joblessness and 
that the symptoms seemed to be improving.  The veteran was 
referred to the VA medical center for medical treatment.  

The February 1994 VA PTSD examination reflects that the 
veteran did not know if he had PTSD.  When he was applying 
for VA benefits, the benefits counselor asked him if he had 
PTSD and showed him a list of PTSD symptoms.  The veteran 
recognized some of the symptoms and the application was 
initiated.  In brief, the examiner noted that the veteran had 
some unusual experiences in the Persian Gulf.  He was not 
involved in any combat and never fired a round.  He reported 
being awakened in the middle of the night after someone 
shouted "gas, gas".  It turned out to be an exercise but it 
was unsettling.  At another time, a soldier was stuffing a 
mine into his duffel bag.  The mine exploded shredding the 
soldier's arm and tent.  The veteran was not involved in the 
incident but it had everyone running around.  Another unusual 
experience was hearing that there were terrorists nearby.  
His outfit was placed on 100 percent security and everyone 
was walking around waiting for something to happen even 
though they had no bullets, just bayonets.  The veteran 
described that experience as "kind of hairy" and indicated 
that it had him on edge.  The examiner noted that the veteran 
sometimes had thoughts about his unusual experiences in the 
Persian Gulf.  He occasionally had dreams of being shot at or 
being in a setting where shooting was going on.  He had no 
flashbacks.  He had a feeling of detachment or estrangement 
from others, which is non-specific and not related 
particularly to his service experiences.  His sleep was good.  
He had no problems with irritability or anger.  Sometimes, he 
had a feeling that something bad was going to happen.  Sudden 
unexpected noises sometimes made him edgy but he was able to 
recompose himself in a couple of minutes.  The diagnosis 
reflects that no mental disorder was apparent.  

The VA mental disorders examination dated in May 1995 
reflects that this examiner reviewed the claims file and the 
February 1994 VA psychiatric examination.  The veteran had 
been seeing a counselor at the North Bay Veterans Center 
since February 1995 about his feelings of despair, 
hopelessness, and despondency.  He was on no medications.  
The examiner noted that the veteran's account of his 
experiences conforms to those described in the February 1995 
VA examination.  The veteran saw no direct combat.  He was on 
alert often for incoming missiles near them, some gas alerts, 
and some worry about terrorist attacks.  He denied any 
particular nightmares or intrusive thoughts about those 
experiences.  The Axis I diagnosis was dysthymic disorder 
with elements of an anxiety disorder.  The examiner's 
discussion reflects that the veteran did not show evidence of 
PTSD.  However, he showed evidence of a mixed dysthymic and 
anxiety disorder.  

The February 1999 VA authorized PTSD examination reflects 
that the claims file was reviewed prior to the examination 
and that the veteran had been hospitalized for chemical 
detoxification and psychological evaluation for manic-
depressive disorder.  The veteran is medicated with Paxil, 
risperidone, Trazodone, and lithium.  Following the clinical 
examination, the Axis I diagnosis was recurrent major 
depressive episode, mild, and history of alcohol abuse that 
did not appear to meet the diagnostic criteria per DSM-IV for 
a diagnosis of PTSD.  The examiner noted that while the 
veteran was involved in certain incidences that could lead to 
traumatic reactions, he did not directly experience any 
significant threats to his life.  The examiner opined that at 
the time of the examination, the veteran did not experience 
significant enough re-experiencing phenomenon.  He was not 
endorsing flashbacks.  He had only periodic nightmares and 
periodic recollections that were not specifically related to 
his combat situation.  He had experienced panic attacks in 
the past, although again, these were not directly related to 
war situations.  


B.  Analysis

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).   

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see also VAOPGCPREC 11-97 (March 25, 1997). 

In the instant case, the Board observes that the veteran 
filed his initial claim for service connection for PTSD in 
September 1993.  Thus, given the fact that this case is 
currently pending before the Board, and in light of the fact 
that the regulations regarding service connection for PTSD 
changed effective March 7, 1997, it is the Board's 
determination that the veteran's claim of entitlement to 
service connection for PTSD must be evaluated under both the 
old and new regulations in order to determine which version 
is most favorable to him.  See Karnas v. Derwinski, supra.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1997).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125(1999).

However, the threshold question to be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for PTSD is well-grounded; that is, a claim which 
is plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990)).  If 
the claim is not well-grounded claim, the appeal must fail.

A well-grounded claim for service connection for PTSD 
requires (1) medical evidence of a current disability; (2) 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor; and (3) medical evidence of a nexus 
between service and the current PTSD disability.  See Gaines 
v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. Brown, 
10 Vet. App. 128, 136-37 (1997), and Caluza v. Brown, 7 Vet. 
App. 489, 506 (1995)).  

The Board has considered the lay assertions of the veteran 
concerning the diagnosis, onset, and severity of the claimed 
PTSD.  However, when the question involves one of medical 
diagnosis or causation, a lay person cannot provide probative 
evidence as to matters which require specialized medical 
knowledge acquired through experience, training, or 
education.  Where the determinative issue involves medical 
causation or medical diagnoses, competent medical evidence to 
the effect that the claim is "plausible or possible" is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Brewer v. West, 11 Vet. App. 228, 234 (1998) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In that 
regard, the service medical records are silent as to an 
evaluation or treatment for a psychiatric disorder, including 
PTSD.  VA medical records to include the examinations dated 
in 1994, 1995, and 1999 reflect a history of his military 
experiences without yielding a current diagnosis of PTSD.  
Therefore, in the absence of a current disability, the 
veteran's claim for service connection for PTSD must be 
denied as not well grounded.  See Brock v. Brown, 10 
Vet.App.  155, 160 (1997) ("A service-connection claim . . . 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability"); see also 
Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 1997).

Where, as in this appeal, the veteran has failed to present 
evidence of a well grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well-grounded).  Further, the veteran's burden to 
submit evidence sufficient to establish a well-grounded claim 
is the veteran's alone and is not relieved by the benefit of 
the doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

By this decision, the Board is informing the veteran of the 
evidence that is lacking and that is necessary to make the 
claim well-grounded, namely medical evidence of a current 
diagnosis of PTSD, and medical evidence of a nexus between 
that diagnosis and his period of active duty service.  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for PTSD.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).





II.  Higher Disability Ratings

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
thus well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Drosky v. Brown, 10 Vet. App. 251, 245 (1997).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
claims.  Accordingly, the Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence on file is inadequate for rating purposes.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3 (1999).

At this juncture, the Board observes that this appeal arises 
from an original rating decision, dated in June 1994, 
following the award of service connection for bilateral 
hearing loss and tinnitus.  In cases such as this, the Board 
must consider the applicability of a higher rating for the 
entire period in which the appeal has been pending.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the Board notes that by 
regulatory amendment effective June 10, 1999 changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
Karnas, supra.  


A.  Bilateral Hearing Loss

Under the old criteria, evaluations of bilateral hearing loss 
range from non-compensable to 100 percent are based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels.  Audiometric test results 
can be translated into a numeric designation ranging from 
Level I to Level XI to evaluate the degree of disability from 
the service-connected bilateral hearing loss.  The Schedule 
for Rating Disabilities (hereinafter, "the rating 
schedule"), establishes eleven (11) auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  In addition, the evaluations 
derived from the schedule contemplate proper allowance for 
improvement of hearing acuity by hearing aids.  38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 to 6110 (1998).

Under the revised regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (1999).

Also for consideration is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately; and (b) when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a)-(b) (1999).  
Tables VI-VII are unchanged.  Compare 38 C.F.R. § 4.86 (1999) 
with 38 C.F.R. § 4.87 (1998).

The Board is therefore required to consider the appellant's 
claim in light of both the old and revised schedular rating 
criteria for hearing impairment and determine the extent to 
which each may be favorable to the appellant in this case.  
See Karnas v. Derwinski, supra.

In this case, entitlement to service connection for bilateral 
hearing loss was granted in a June 1994 rating decision, and 
a non-compensable evaluation was assigned.  This 
determination was based on the results of an audiometric test 
conducted in August 1993, for purposes of separation from 
service, the veteran's history of routine exposure to 
hazardous noise in-service, and the results of a February 
1994 VA audiological examination.

The results of the August 1993 audiometric testing reflect 
puretone thresholds, in decibels, of 15, 00, 10, 30, 35 for 
the right ear and 20, 10, 20, 50, 60 for the left ear at the 
500, 1000, 2000, 3000, and 4000 Hertz frequencies.  This 
report also indicates that the veteran required an 
audiological and otologic referral, and that he was routinely 
exposed to hazardous noise.

A VA Summary Report of Examination for Organic Hearing Loss, 
dated in February 1994, reflects that the veteran was found 
to have decibel losses of 10, 20, 35, 55 in the right ear and 
10, 25, 60, 65 in the left ear at the 1000, 2000, 3000, and 
4000 Hertz frequencies.  The puretone average was 30 in the 
right ear and 40 in the left ear.  The speech recognition 
score was 96 percent in the right ear and 96 percent in the 
left ear.  This report was prepared by the VA Chief of 
Audiology; and, over his signature, he entered a finding of 
bilateral hearing loss.  

A VA ear, nose, and throat (ENT) examination report, dated in 
February 1994, reflects a history significant for military 
noise exposure in the mechanized infantry.  The examiner 
noted that on review of the veteran's August 1993 audiogram 
report, the veteran had significant hearing loss in the 3000 
and 4000 range on the left and a milder loss in the 4000 
range on the right.  He elaborated that both of these 
findings were consistent with high frequency loss, or rather 
with noise exposure.  The impression was of hearing loss 
consistent with military noise exposure.

A Fee Basis audiology examination report, dated in February 
1999, reflects that the veteran was found to have decibel 
losses of 15, 15, 20, 55, 65 in the right ear and 20, 15, 40, 
70, 85 in the left ear at the 500, 1000, 2000, 3000, and 4000 
Hertz frequencies.  The puretone average was 39 for the right 
ear and 52.50 for the left ear.  The speech recognition score 
was 100 percent in the right ear and 98 percent in the left 
ear.  The Maryland NU-6 Word List was used.  The examiner 
recommended that the veteran wear hearing aids in some 
circumstances, that he should study lip reading for future 
potential hearing loss progression, and the he should avoid 
loud noisy environments.  The diagnoses included 
"sensorineural hearing loss with tinnitus - service-
connected."

In an April 1999 statement in support of his claim, the 
veteran reported that he was fitted with hearing aids.  

As previously noted, under the old and revised criteria, 
hearing impairment is evaluated based upon puretone 
thresholds average and speech discrimination.  These values 
are then translated into a numeric designation in order to 
evaluate the degree of disability, and are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. § 4.85, Table VI (1998 & 1999); see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Based 
on the audiometric results contained in the audiological 
examination reports of 1994 and 1999, the speech 
discrimination percentages of 96-100 compared with average 
puretone decibel losses between 30-39 are designated Level I; 
and speech discrimination percentages of 96-98 compared with 
average puretone decibel losses between 40-53 are designated 
Level I, for VA purposes.  See 38 C.F.R. §§ 4.85, 4.87, Table 
VI (1998 & 1999).  As a result, the provisions of the old and 
revised criteria would not result in a more favorable outcome 
of the veteran's claim.

Since neither the VA nor Fee Basis examiners indicated that 
the veteran had language difficulties or inconsistent speech 
audiometry scores, the old provision of 38 C.F.R. § 4.85(c) 
(1998) is not for application.  Further, the audiometric 
findings contained in the 1994 and 1999 reports do not 
reflect a puretone threshold of 55 decibels or more at each 
of the 1000 through 4000 Hertz level; nor do such findings 
reflect puretone thresholds of 30 decibels or less at 1000 
Hertz, and puretone thresholds of 70 decibels or more at 2000 
Hertz.  As such, the newly enacted 38 C.F.R. § 4.86(a)-(b) 
(1999), for exceptional patterns of hearing impairment based 
only on the puretone threshold average, is likewise not for 
application in this case.

The veteran has asserted on appeal that his bilateral hearing 
loss warrants a higher disability rating.  After a review of 
all of the evidence of record, the Board acknowledges that 
the veteran's hearing acuity, in accordance with VA schedular 
standards, has undergone some change since the February 1994 
VA authorized audiological examination, which reflected a 
Level I hearing acuity in the right ear and a Level I hearing 
acuity in the left ear to warrant a non-compensable 
disability rating.  That notwithstanding, the results of the 
most recent Fee Basis audiological examination, which was 
performed in February 1999, reflects that the veteran's 
hearing acuity in the right ear is a Level I and a Level I in 
the left ear.  Hearing loss classified at these Levels is 
evaluated as non-compensable under Table VII (38 C.F.R. 
§ 4.85 (1999) and § 4.87, Diagnostic Code 6100 (1998)).  In 
the absence of a greater level of hearing loss, a higher 
schedular evaluation for the veteran's service-connected 
bilateral hearing loss is not warranted.  The appeal is 
denied.  


B.  Tinnitus 

As discussed above, service connection for tinnitus was 
granted by a June 1994 rating decision, and a 10 percent 
disability rating was assigned pursuant to 38 C.F.R. § 4.87a, 
DC 6260 (effective prior to June 10, 1999).  

A 10 percent disability rating is warranted for tinnitus 
under the pre- June 10, 1999 schedular criteria if the record 
shows persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  See 38 C.F.R. § 4.87a, DC 
6260 (1998).  Under the revised criteria effective June 10, 
1999, a 10 percent disability rating is warranted for 
recurrent tinnitus.  See 38 C.F.R. § 4.87, DC 6260 (1999).  
The 10 percent rate is the maximum schedular rating 
assignable under DC 6260.  

This disability rating was based primarily on the reference 
audiogram conducted in August 1993, which reflects that the 
veteran was routinely exposed to hazardous noise without 
mention of tinnitus, and the report of VA examination dated 
in February 1994, which demonstrates that the veteran 
complained of constant bilateral tinnitus secondary to noise 
exposure.  On Fee Basis audiological examination in February 
1999, the veteran reported that the bilateral tinnitus, which 
was described as constant , started during military service 
and that he was exposed to gunfire on line and in tank 
activity.  

Generally, the claimant will be presumed to be seeking the 
maximum available benefit by law and regulation.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  As aptly noted above, 
the 10 percent disability rating for tinnitus is the maximum 
schedular rating assignable.  See 38 C.F.R. § 4.87a, DC 6260 
(1998) as amended by 38 C.F.R. § 4.87, DC 6260 (1999).  Since 
the veteran has been awarded the maximum schedular rating for 
tinnitus, a higher schedular rating is not warranted.  


C.  Other consideration

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(1999); Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  
With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and consider whether additional benefits 
are warranted under any of the provisions of Parts 3 and 4.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

As to the disability picture presented in this case, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  The Board 
acknowledges the veteran's contentions that he has less than 
optimal hearing, that he was fitted with hearing aids in 
April 1999, and that he has tinnitus.  The Board also takes 
note of the VA examinations of record which reflect 
noncompensable hearing loss with recommendations to use 
hearing aids in some circumstances and that he should study 
lip reading for future potential hearing loss progression.  
It is important to note that these factors are not so 
exceptional to preclude the use of the regular rating 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  In sum, the 
rating schedule is shown to provide a fair and adequate basis 
for rendering a decision in this case.  In the absence of an 
exceptional or unusual disability picture marked by frequent 
hospitalizations for the disabilities, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the preponderance of the evidence is 
against the claims for higher disability ratings for 
bilateral hearing loss and tinnitus.  As the preponderance of 
the evidence is against these claims for higher disability 
ratings, the benefit of the doubt provisions are not for 
application.  See 38 C.F.R. § 4.3.  The appeal is denied.  


ORDER

Service connection for PTSD is denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.  


REMAND

There is some duty to advise the claimant of the elements 
necessary to complete his application for benefits under 38 
U.S.C.A. §§ 5103(a), 5107(a) (1999), depending on the 
particular facts in each case.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran served on active duty from November 1988 to 
September 1993.  In March 1994, the RO submitted a VA Form 
21-3101, Request for Information, to the National Personnel 
Records Center (NPRC) noting that the records received from 
the "SRMC" were incomplete and limited to treatment records 
and a separation examination dated for the period of July 
1993 to September 1993.  In August 1994, the NPRC responded 
to the RO's request for information noting that there was no 
entrance examination or additional service medical records on 
file but that the veteran had other service with the U.S. 
Army Reserves.  

In statements submitted in April 1995 and April 1999, the 
veteran reported his military assignments and points of 
treatment as early as 1990 for a back condition, a right leg 
condition, a right shoulder condition, a bilateral foot 
condition, a left wrist condition, a nasal fracture, a neck 
cyst, and painful joints.  Specifically, he asserts receiving 
treatment for a nose fracture incurred coincident with an 
assault in 1990 while assigned with B Company, 1/15th infantry 
in Wurzburg, Germany.  He also contends that he received 
treatment for his back and shoulder while assigned to A 
Company 2/16 and H.H.C. 2/16 Infantry between 1991 and 1993.  

Based on the veteran's contentions of treatment in-service 
and the potential existence of additional service medical 
records, the Board is of the opinion that additional action 
by the RO may be helpful in either obtaining putative service 
medical records held by the service department that are not 
currently of record or documented information that the 
reserve records cannot be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (a remand is required where records 
in control of VA could reasonably be expected to be a part of 
the record and could be determinative of the claim but were 
not considered).  

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a), to advise the veteran of the evidence necessary to 
complete his application for VA benefits based on service 
connection for a back condition, a right leg condition, a 
right shoulder condition, a bilateral foot condition, a left 
wrist condition, residuals of a nasal fracture, residuals of 
removal of a neck cyst, and painful joints.  See Beausoleil 
and Robinette, both supra.  In this case, the veteran is 
hereby notified that preliminary review indicates that the 
evidence necessary to complete these applications for service 
connection is competent medical evidence of currently 
diagnosed disabilities which can be related to his period of 
military service (or within the one-year statutory 
presumptive period).  Once the development is completed, the 
record must again be reviewed to determine whether the claims 
are ultimately well-grounded.  Accordingly, the veteran is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theories of 
entitlement to service connection, he is still under an 
obligation to provide such evidence.  See 38 U.S.C.A. § 5107.  

To ensure that VA has met its duty to assist under 38 C.F.R. 
§§ 5103 and 5107(a) and to give the veteran every 
consideration with respect to the present appeal, the case is 
REMANDED to the RO for the following actions:

1. The RO should confirm the veteran's 
mailing address and acquire the dates 
of his U.S. Army Reserve service.  At 
the same time, the veteran should be 
informed by letter that it is his duty 
to keep VA abreast of any 
circumstances which may affect his 
appeal, including his change of 
address.  

2. The RO should make another attempt to 
secure any available service medical 
records through official channels to 
include morning and sick reports for 
the veteran's period of active duty 
(November 1988 to September 1993) and 
army reserve service with the specific 
information provided by the veteran.  
See lay statements submitted by the 
veteran in April 1995 and April 1999.  
The RO is also directed to obtain any 
line of duty determinations conducted 
by the service department in 1990 
regarding injuries as a result of an 
assault, if any.  All outstanding VA 
outpatient treatment records should be 
obtained.  These records should be 
associated with the claims file.  If 
any request is not fulfilled, the 
responding agency/ service department 
must submit a written statement to 
that effect.  

3. Upon completion of the above, the RO 
should review the claims file and 
ensure that all indicated actions have 
been completed, to the extent 
possible.  Thereafter, the RO should 
make a specific determination, based 
upon the complete record, with respect 
to whether or not the veteran has 
presented well-grounded claims for 
entitlement to service connection for 
a back condition, a right leg 
condition, a right shoulder condition, 
a bilateral foot condition, a left 
wrist condition, residuals of a nasal 
fracture, residuals of removal of a 
neck cyst, and painful joints.  Based 
on this determination, and if 
appropriate, see Morton v. West, 12 
Vet. App. 477 (1999), the RO should 
accomplish any further indicated 
development.  

4. If the determination remains adverse 
to the veteran, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case for 
each adverse determination and provide 
them an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition of the claims.  No action is required of 
the veteran unless he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

